           Case 3:18-cv-01534-MPS Document 46 Filed 12/04/20 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


     TINA Baker

            Plaintiff,
                                                             No. 3:18-cv-01534 (MPS)
     v.

     CT TRANSIT

            Defendant


                              RULING ON MOTION TO DISMISS

          Plaintiff, Tina Baker, was terminated from her employment with Connecticut Transit

(“CT Transit”) and brought this action alleging that CT Transit discriminated against her in

violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e et seq.,

and the Connecticut Fair Employment Practices Act (“CFEPA”), Conn. Gen. Stat. §§ 46a-60 et

seq.; she also asserted a deprivation of rights under Conn. Gen. Stat. § 46a-58. ECF No. 40 ¶ 1.

Baker, who was allegedly terminated after she made improper use of her cell phone, alleges that

CT Transit treated her “differently” and enforced its personnel policies against her “more

harshly” “based on her race and color.” Id. ¶ 13-14. CT Transit moves to dismiss Baker’s

Amended Complaint in its entirety. ECF No. 41. For the reasons set forth below, the motion to

dismiss is GRANTED in part and DENIED in part. In addition, Baker is required to show cause

within 14 days of this ruling why her claim for violation of Section 46a-58 should not be

dismissed, because that provision does not create a private right of action.

I.        FACTUAL ALLEGATIONS

          The following facts are drawn from the Plaintiffs’ Amended Complaint, ECF No. 40, and

are accepted as true for the purposes of this ruling. I also consider the exhibit attached to the

                                                      1
         Case 3:18-cv-01534-MPS Document 46 Filed 12/04/20 Page 2 of 13




Amended Complaint, ECF No. 40 at 7, and the exhibits attached to Defendant’s motion to

dismiss, ECF No. 42 at 12-19, which are incorporated by reference in the Amended Complaint.

See Yak v. Bank Brussels Lambert, BBL (USA) Holdings Inc., 252 F.3d 127, 130 (2d Cir. 2001)

(“On a motion to dismiss, the court may consider any written instrument attached to [the

complaint] as an exhibit or any statements or documents incorporated in it by reference.”).

       Baker is “black/African-American,” and was working as an employee at CT Transit in

Hartford, Connecticut until she was terminated effective February 13, 2017. ECF No. 40 ¶¶ 4, 7.

On November 11, 2016, “Baker received a 10[-]day suspension for a first offense alleging

improper use of her cell phone.” Id. ¶ 6. On February 13, 2017, “Baker was terminated for an

alleged second improper use of her cell phone.” Id. ¶ 7. “[O]ther employees, who were not

black/African-American employees who committed alleged violations similar to or more serious

than that alleged to have been committed by Baker received no or lesser discipline from CT

Transit.” Id. ¶ 10. One such employee, Danny Isabella, “committed a series of offenses

including providing free rides, mishandling fares and eating while driving and received two last

chance agreements, but is still employed by CT Transit.” Id. ¶ 10(a). “CT Transit treated Baker

differently based on her race and color by enforcing its personnel policies more harshly against

her than non-black/African-American employees.” Id. ¶ 14.

       Baker filed a grievance, but when the grievance was “not upheld,” she filed a complaint

with the State of Connecticut Commission on Human Rights and Opportunities (“CHRO”) and

the Equal Employment Opportunity Commission (“EEOC”). On the EEOC/CHRO form that

Baker filled out, she had the option to check boxes applicable to her allegations of

discrimination. Baker checked two boxes indicating that she believed that her “race-African

American,” and “national origin-American” were factors in her termination. ECF No. 42 at 13-



                                                     2
         Case 3:18-cv-01534-MPS Document 46 Filed 12/04/20 Page 3 of 13




14. Baker did not check the box indicating that “color” was a factor in her termination. Id. at 13.

Baker checked two boxes for the statutes that she believed CT Transit had violated—Conn. Gen.

Stat. § 46a-60(a)(1) and Title VII. In her EEOC/CHRO charge, she alleged that she had been

terminated for violating CT Transit’s “no-cell phone usage policy” but that her “co-worker,

Mary, Last name unknown (Haitian, non-basis [sic])” had been disciplined for violating the same

policy, but had not been terminated. Id. ¶¶ 6-7. “Mary was less severely disciplined than I was

for violating [CT Transit’s] no-cell phone policy,” stated Baker. Id. ¶ 7. “I have been subjected

to unfair terms and conditions of employment based on my national origin and race. I was

terminated by [CT Transit] based on my race and national origin.” Id. ¶ 8.

       The EEOC/CHRO claims were not decided in Baker’s favor. ECF No. 40 ¶ 8. The

CHRO issued a release of jurisdiction and the EEOC issued a right-to-sue letter in June 2018. Id.

¶ 3. Baker then brought this action.

II.    PROCEDURAL BACKGROUND

       Baker filed her original complaint pro se appearing to allege discrimination on the basis

of gender, race, and color. ECF No. 1 at 3 ¶ 5. I issued an Initial Review Order in which I

determined that Baker had set out a plausible claim of discrimination based upon gender, but

had, in her original complaint, failed to include any factual allegations supporting her claims of

disparate treatment based upon race or color, and had merely checked the boxes on this Court’s

form complaint indicating discriminatory conduct based on race and color. ECF No. 8 at 2. I

therefore dismissed the portions of Baker’s Title VII claim based upon race and color. Id. at 3.

CT Transit then filed a motion to dismiss the remaining gender discrimination claim, ECF No.

23, which I granted. ECF No. 35. In my order granting the motion to dismiss the gender

discrimination claim, I explained that Baker would have an opportunity to file an amended



                                                     3
          Case 3:18-cv-01534-MPS Document 46 Filed 12/04/20 Page 4 of 13




complaint “pleading race and/or national origin discrimination” and that “it must include facts

showing her disparate treatment, for example, by alleging enough facts to show that any

coworkers of different races or national origin were similarly situated to her and/or facts

providing other indications of her employer’s allegedly discriminatory intent.” ECF No. 35.

Counsel then appeared on behalf of Baker and filed a three-count Amended Complaint, the

operative complaint for purposes of this ruling. ECF Nos. 37, 40.

         CT Transit argues that Baker’s color discrimination claim in Counts One and Two should

be dismissed for lack of subject matter jurisdiction under Federal Rule of Civil Procedure

12(b)(1) because, although Baker alleged race and national origin discrimination in her

EEOC/CHRO charge, she failed to allege color discrimination, and thus failed to exhaust

administrative remedies for color discrimination. ECF No. 42 at 6. CT Transit also argues that

Baker’s race and color discrimination claims should be dismissed because Baker failed to allege

race and color discrimination in this Court within 90 days of the issuance of the right to sue letter

by the EEOC, as required by applicable federal law . Id. at 7 (citing 42 U.S.C. Sec. 2000e-5(f)(1)

& Conn. Gen. Stat. § 46a-101 (imposing similar 90-day deadline following issuance of release of

jurisdiction by CHRO)). In the alternative, CT Transit urges this Court to dismiss all three

Counts under Rule 12(b)(6) for failing to allege sufficient facts to state a plausible claim for

relief. Id. at 8.

I.       LEGAL STANDARDS

         I construe CT Transit’s motion to dismiss Counts One and Two for failure to exhaust

administrative remedies and for failure to comply with the 90-day time limit as a motion to

dismiss under 12(b)(6). See Francis v. New York, 235 F.3d 763, 768 (2d Cir. 2000) (“[F]ailure to

exhaust administrative remedies is a precondition to bringing a Title VII claim in federal court,



                                                      4
         Case 3:18-cv-01534-MPS Document 46 Filed 12/04/20 Page 5 of 13




rather than a jurisdictional requirement.”) (citations and internal quotation marks omitted); Payne

v. McGettigan’s Mgmt. Services, LLC, 19-CV-1517, 2020 WL 2731996, at *3 (S.D.N.Y. May

26, 2020) (“Failure to exhaust administrative remedies under Title VII is an affirmative

defense.”); see also Sharabura v. Taylor, No. 03-CV-1866, 2003 WL 22170601, at *2 (E.D.N.Y

Sept. 16, 2003) (construing a motion to dismiss under 12(b)(1) as motion to dismiss under

12(b)(6) for failure to exhaust administrative remedies). The 90-day limit is likewise an

affirmative defense rather than a jurisdictional bar. Townsend v. Home for the Homeless, Inc., 28

Fed Appx. 85, 86 (2d Cir. 2002) (“The plaintiff is correct when she argues that the 90-day time

limit [for a Title VII claim] is an affirmative defense that is waived if not pled.”). “An

affirmative defense is grounds for dismissal [under Rule 12(b)(6)] when it is clear from the face

of the complaint and documents integral thereto that plaintiff’s claims are barred.” Payne, 2020

WL 2731996, at * 3.

        On a motion to dismiss under 12(b)(6), the Court must determine whether plaintiffs have

alleged “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ray v. Watnick, 688 F. App’x 41, 41 (2d Cir. 2017) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations and internal quotation marks omitted)).

While the Court must “draw all reasonable inferences in favor of the non-moving party,”

Vietnam Ass’n for Victims of Agent Orange v. Dow Chem. Co., 517 F.3d 104, 115 (2d Cir. 2008),

it must grant the moving party’s motion if “a complaint is based solely on wholly conclusory

allegations and provides no factual support for such claims. . . .” Scott v. Monroe, 306 F.Supp.2d

191, 198 (D. Conn. 2004). “Accordingly, ‘threadbare recitals of the elements of a cause of



                                                       5
          Case 3:18-cv-01534-MPS Document 46 Filed 12/04/20 Page 6 of 13




action, supported by mere conclusory statements, do not suffice.’” Nielsen v. Rabin, 746 F.3d 58,

62 (2d Cir. 2014) (quoting Ashcroft, 556 U.S. at 678) (brackets omitted).

II.      DISCUSSION

      A. Exhaustion of Administrative Remedies (Counts One and Two)

         CT Transit argues that Baker’s Title VII and CFEPA claims with respect to color

discrimination should be dismissed because her EEOC/CHRO claim failed to allege color

discrimination and, therefore, she has not exhausted her administrative remedies and may not

pursue a color discrimination claim in federal court. ECF No. 42 at 6.

         Before filing a Title VII or CFEPA claim in federal court, a plaintiff must first pursue

administrative remedies and file a complaint with the EEOC. See Deravin v. Kerik, 335 F.3d

195, 200 (2d Cir. 2003) (“As a precondition to filing a Title VII claim in federal court, a plaintiff

must first pursue available administrative remedies and file a timely complaint with the EEOC.”)

(citations omitted), see also Javier v. Deringer-Ney, Inc., 578 F. Supp. 2d 368, 372 (D. Conn.

2008) (“A plaintiff must first pursue available administrative remedies as a precondition to filing

a Title VII or CFEPA claim in federal court.”) (citation omitted). That requirement need not be

met, however, if the claim asserted in federal court “reasonably relates” to the claim that was

filed with the agency. Deravin, 335 F.3d at 200. “A claim is considered reasonably related if the

conduct complained of would fall within the scope of the EEOC investigation which can

reasonably be expected to grow out of the charge that was made.” Id. at 200-01. The reasonably

related inquiry should focus on the allegations describing the discriminatory conduct. Id. at 201.

         CT Transit acknowledges that Baker’s EEOC/CHRO complaint alleged race and national

original discrimination. ECF No. 42 at 6. Baker checked the boxes on the complaint form

indicating that she believed that her “Race-African American,” and “national origin-American”



                                                      6
         Case 3:18-cv-01534-MPS Document 46 Filed 12/04/20 Page 7 of 13




were factors in her termination. Id. at 13-14. Baker also explained on the form that she had been

treated unfairly based on her “national origin and race,” had been terminated based on her “race

and national origin,” and provided an example of her Haitian co-worker who had been “less

severely disciplined” for violating the no-cell phone policy. Id. at 15 ¶¶ 7-8. But CT Transit

argues that alleging race and national origin discrimination is different from alleging color

discrimination. It contends that Baker’s failure to check the “Color” box, and her factual

allegations regarding her Haitian co-worker, would not have put the investigating agency on

notice of a color discrimination claim and amount to a failure to exhaust administrative remedies,

precluding Baker from bringing her claim for discrimination on the basis of color in federal

court. ECF No. 45 at 2. Under the unusual circumstances of this case, where the plaintiff’s

charge at the agency includes factual allegations that effectively disclaim a charge of color

discrimination, I agree with CT Transit and dismiss the color discrimination claim.

        “[P]recise pleading is not required for Title VII exhaustion purposes,” so long as the

EEOC “receives notice to investigate discrimination on both [race and color] bases.” Deravin,

335 F.3d at 202. Some courts have found that color discrimination claims are considered

reasonably related to race discrimination claims because they are “of the same type and character

such that the defendant cannot claim to be unfairly surprised by the allegation of [color]

discrimination.” Clements v. St. Vincent’s Hosp. & Medical Center of New York, 919 F. Supp.

161, 164 (S.D.N.Y. 1996) (citation and quotation marks omitted) (denying defendant’s motion to

dismiss color discrimination claim because plaintiff raised the issue of color by stating that he

had been “discriminated against because of my race (black),” even though he failed to

specifically indicate color discrimination in his EEOC charge). In addition, courts have

concluded that allegations of discrimination based on national origin, but that do not explicitly



                                                     7
             Case 3:18-cv-01534-MPS Document 46 Filed 12/04/20 Page 8 of 13




allege race or color discrimination, reasonably relate to claims for race and color discrimination.

Se eSharabura, 2003 WL 22170601, at *3 (“[R]ace and color claims are ‘reasonably related’ to

[plaintiff’s] national origin claim….”).

         But these cases did not involve an administrative complaint like the one here that

included factual allegations expressly contradicting a particular species of discrimination claim

that was later asserted in court. In the only specific instance of discrimination cited in her

EEOC/CHRO charge, Baker alleges that she was treated less favorably than “Mary,” who was

“Haitian” and who was “less severely disciplined” than Baker for violating the same no-cell

phone policy. ECF No. 42 at 15 ¶ 7. I presume, because Baker did not specify or indicate

otherwise, that Mary is also black.1 Baker’s allegation that someone of the same color (black),

but of a different national origin (Haitian), was treated less severely for the same violation would

not put the EEOC on notice to investigate a color discrimination claim; indeed, when added to

the fact that Baker did not check the “color discrimination” box on the EEOC/CHRO form but

did check the “national origin” box (and the “Race – African American” box), her allegation

would suggest to the EEOC that she was claiming there had been discrimination in favor of a

person of the same color but of a different national origin than she. As noted, the “reasonably

related” inquiry focuses on the factual allegations of discrimination, and one could not

reasonably expect the EEOC to have investigated color discrimination when the only factual

allegation of discriminatory conduct suggested that there was none and that plaintiff was,

instead, limiting her claim to other types of discrimination. If Baker had alleged that Mary was

not black, that other non-black individuals had been less severely disciplined, or even that Mary



         1
          According to the Embassy of the Republic of Haiti, 95% of the Haitian population is black, and 5% is
mulatto and white. Embassy of the Republic of Haiti, Haiti at a Glance, https://www.haiti.org/haiti-at-a-glance/ (last
visited Dec. 1, 2020).

                                                               8
           Case 3:18-cv-01534-MPS Document 46 Filed 12/04/20 Page 9 of 13




was merely of a different race or national origin – without labeling her with a national origin that

made it extremely likely that she shared the plaintiff’s color (see note 1, supra) –, then I would

likely reach a different conclusion, based on the case law cited above. Because I find that Baker

not only failed to make a color discrimination claim but effectively disavowed such a claim

before the agency, however, I dismiss the claims for color discrimination in Counts One and

Two for failure to exhaust administrative remedies, leaving her claims for race discrimination to

proceed.

   B. 90-Day Requirement (Counts One and Two)

       Another requirement that must be met to assert a Title VII action in federal court is that

the action must be filed within 90 days of the plaintiff’s receipt of a right-to-sue letter from the

EEOC. See 42 U.S.C. § 2000e-5(f)(1). Similarly, a CFEPA claim must be filed within 90 days

of the CHRO’s release of jurisdiction. See C.G.S.A. 46a-101(e). CT Transit does not dispute

that Baker filed her original pro se complaint within 90 days of receiving the right-to-sue letter

from the EEOC and the release of jurisdiction from the CHRO. CT Transit argues, however, that

Baker’s original pro se complaint failed to allege race discrimination and that these “new

allegations” in her Amended Complaint should be dismissed because “the original complaint

contained no allegations of race and color discrimination.” ECF No. 42 at 7.

       Baker’s allegations of race discrimination are only “new” in that Baker has brought forth

in her Amended Complaint specific factual allegations to support her race discrimination claims.

In Baker’s original pro se complaint, she asserted a claim for race discrimination by checking the

box on this Court’s form complaint for discriminatory conduct based on “race,” among others.

(ECF No. 1 at 3.) Although Baker’s pro se complaint did not allege specific facts describing

discrimination on the basis of race, it did put CT Transit on notice that she was making a claim



                                                      9
         Case 3:18-cv-01534-MPS Document 46 Filed 12/04/20 Page 10 of 13




of race discrimination. And while I dismissed that claim due to the lack of factual specificity, I

permitted Baker to amend her complaint to set forth specific allegations to support a race

discrimination claim, following Second Circuit guidance. Robinson v. Goulet, 525 Fed App’x

28, 30 (2d Cir. 2013) (pro se complaint should not generally be dismissed “without granting the

plaintiff leave to amend” (citations and internal quotation marks omitted)).2 Baker then filed her

Amended Complaint, represented by counsel, alleging race discrimination and asserting factual

allegations in support of those claims. ECF No. 40. In other words, CT Transit has been on

notice since the case began that Baker was asserting a theory of race discrimination and, as

discussed below, Baker has now followed my instructions to add facts to make that theory a

plausible one. I decline to dismiss as untimely a claim that merely amplifies a theory Baker has

asserted from the outset and was filled out in accordance with my instructions.3

    C. Plausible Claim for Employment Discrimination

        CT Transit argues that Baker’s Amended Complaint should be dismissed because Baker

alleges “nothing more than conclusory assertions of differing treatment without providing any

basic facts to support the claim.” ECF No. 42 at 8. To plead a plausible discrimination claim

under Title VII, the plaintiff must allege facts showing that she “[1] is a member of a protected

class, [2] was qualified, [3] suffered an adverse employment action, and [4] has at least minimal

support for the proposition that the employer was motivated by discriminatory intent.” Littlejohn

v. City of New York, 795 F.3d 297, 311 (2d Cir. 2015). “The facts required … to be alleged in


        2
            In my Initial Review Order I determined that Baker had failed to allege facts to support her race
discrimination claims. ECF No. 8 at 2. Although I failed to explain in that order that Baker could replead her race
and color discrimination claims, I later acknowledged that omission when I dismissed Baker’s gender discrimination
claim and stated that I “did not make clear that the plaintiff was allowed to replead [race and/or national origin]
claims if she could.” ECF No. 35.
          3
             I need not consider whether Baker’s allegations in her Amended Complaint “relate back” to the
allegations in her original complaint under Connecticut’s relate back doctrine or under Federal Rule of Civil
Procedure 15(c). ECF No. 42 at 7. As I have described, Baker’s Amended Complaint provides factual allegations to
support a theory that she had already asserted in her original pro se complaint.

                                                            10
           Case 3:18-cv-01534-MPS Document 46 Filed 12/04/20 Page 11 of 13




the complaint need not give plausible support to the ultimate question of whether the adverse

employment action was attributable to discrimination. They need only give plausible support to

a minimal inference of discriminatory motivation.” Id. The analysis of a discrimination claim

under CFEPA is the same as under Title VII. Kaytor v. Elec. Boat Corp., 609 F.3d 537, 556 (2d

Cir. 2010).

           CT Transit does not dispute that Baker belonged to a protected class, was qualified for

the position she held, or suffered an adverse employment action. CT Transit’s argument turns on

whether Baker’s Amended Complaint pleads facts showing that Baker’s termination occurred

under circumstances that give rise to an inference of discrimination on the basis of race. ECF No.

42 at 9.

           The factual allegations in Baker’s Amended Complaint, accepted as true, “give plausible

support to a minimal inference of discriminatory motivation” in her termination. Littlejohn v.

City of New York, 795 F.3d 297, 306 (2d Cir. 2015). Baker is black/African-American and

alleges that “other employees who were not black/African American employees who committed

alleged violations similar to or more serious than that alleged to have been committed by Baker

received no or lesser discipline from CT Transit.” ECF No. 40 ¶¶ 4, 10. Baker describes Danny

Isabella as an example of another employee who received less or no discipline after

“commit[ing] a series of offenses including providing free rides, mishandling fares and eating

while driving”; instead of being terminated, Baker alleges, Isabelle received two “last chance

agreements” and is still employed by CT Transit. Id. ¶ 10(a). Although Baker does not list the

race of Isabella, I infer that Isabella is one of the “not black/African American” employees Baker

describes as receiving less or no discipline. My inference is based on the organization of the

Amended Complaint. The description of Isabella is set forth in a subparagraph “10(a)” to the



                                                       11
        Case 3:18-cv-01534-MPS Document 46 Filed 12/04/20 Page 12 of 13




main paragraph “10” describing the other “not black/African American” employees. Id. As such,

Baker’s allegation is a specific example of CT Transit’s conduct that raises an inference that she

was discriminated against on the basis of race and is more than a conclusory assertion or

speculation as to why she was treated differently.

       CT Transit argues that Baker failed to allege that Isabella – the only specific comparator

identified – violated the “same [no-cell phone] policy” that Baker allegedly violated. ECF No. 42

at 8-9. Baker does assert, however, that Isabella “committed a series of offenses including

providing free rides, mishandling fares and eating while driving and received two last change

agreements, but is still employed by CT Transit.” ECF No. 40 ¶ 10(a). Because I must draw all

reasonable inferences in Baker’s favor on a motion to dismiss, I infer from her allegations that

the offenses Isabella allegedly committed are at least similar in seriousness to the offenses that

Baker allegedly committed; consequently, CT Transit’s disparate treatment of Baker as

compared to Isabella is enough to raise “a minimal inference of discriminatory motivation,”

which is all that is required at this early stage. Littlejohn, 795 F.3d at 311. The factual

allegations are thus sufficient to survive a motion to dismiss.

III.   CONCLUSION

       For the foregoing reasons, CT Transit’s motion to dismiss, ECF No. 41, is GRANTED in

part and DENIED in part. The color discrimination claims in Counts One and Two are

dismissed. The race discrimination claims in Counts One and Two may proceed.

       Count Three of the Amended Complaint asserts a violation of Section 46a-58 of the

Connecticut General Statutes. That provision does not create a private right of action but is,

instead, enforced by the CHRO. Morgan v. Semple, No. 3:16-CV-225, 2020 WL 1974381 *20




                                                      12
        Case 3:18-cv-01534-MPS Document 46 Filed 12/04/20 Page 13 of 13




(D. Conn. Apr. 24, 2020) (citing cases). Baker shall therefore show cause within 14 days of this

order why that count should not be dismissed.



IT IS SO ORDERED.




                                                                        /s/

                                                             Michael P. Shea, U.S.D.J.



       Dated: Hartford, Connecticut

              December 4, 2020




                                                   13
